ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_02_EN.txt. 48

DECLARATION BY JUDGE BASDEVANT
[Translation]

I have understood the dispute referred to the Court as relating
essentially to the conflict of views between the Parties with regard
to the lawfulness or unlawfulness of the measures taken by India
in respect of passage between Daman and the enclaves, it being
possible to hold that those measures were unlawful, as alleged
by Portugal, only if it first be found that passage constitutes a
right of Portugal and not the result of a practice of accommodation
on the part of the sovereign of the neighbouring territories: on this
point, too, a conflict of views between the Parties has emerged
before the Court. Portugal claims that it has a right of passage to
the extent necessary for the exercise of its sovereignty over the
enclaves and that that right was disregarded by India in 1954. It
does not appear to me that the Court has been asked to adjudicate
upon the existence of this right of passage in respect of any given
categories as between which the Court has made a distinction.

I have moreover felt that it was only in order to determine the
lawfulness or unlawfulness of a particular measure restricting pas-
sage that the distinction between the passage of private persons,
that of civil officials, that of armed forces, etc., could arise, for the
purpose of determining whether the restrictive measure was such
as to compromise the exercise of Portuguese sovereignty over the
enclaves. A restriction of passage applied to the Governor of
Daman has in this connection a significance different from that of
the same restriction applied to a private person.

The Court has adopted a different course. I have, consequently,
acceded to the method which it has adopted.

Following this course, I observe that Portugal has not attributed
an absolute character to the right of passage which it claims. Apart
from its limitation to that which is necessary for the exercise of its
sovereignty over the enclaves, Portugal recognizes that the exer-
cise of the right is subject to the regulation and control of India.
I agree with the Judgment that that dual limitation is not sufficient
to deprive the right claimed of all substance. At the same time I am
of opinion that the combination of these various elements must
lead us to interpret with prudence the facts relied upon and not
too readily to consider a given example of regulation as equivalent
to a gratuitous concession or that a given restriction is necessarily
an infringement of a right of passage, assuming such a right to be
found.

While subscribing to what is said by the Court as to the present
decision being one dependent upon the particular facts of the case,
I should have been inclined to place more weight upon the fact
that in the present case two territorial sovereignties, mutually

46
RIGHT OF PASSAGE (DECLARATION BY JUDGE BASDEVANT) 49

recognized, confront each other. A duty of mutual respect is in-
cumbent upon both. The problem is to define, and to make clear
in the light of the facts complained of by Portugal, the scope of
that duty, and to do this for the concrete case before the Court,
taking into account as accurately as possible the rights of each of
the Parties without exaggerating, on the one hand, the requirements
of Portuguese sovereignty over the enclaves or, on the other hand,
those of Indian sovereignty in the intervening territory. The recon-
ciling of the requirements of these two sovereignties was achieved
during a long period, taking into account the particular features of
the case, by the practice established between the Parties. It was in
that direction that I looked to seek the solutions which, in this
particular case, seemed to me those most in accordance with legal
principle.

Acceding to the method adopted by the Court, I have had to
express my view on the issues which it regards as arising. This I
have done, on some points in the sense adopted by the Court, on —
other points in the contrary sense. I shall confine myself to this
indication without going into further detail, Article 57 of the
Statute entitling me, but not requiring me, to state in greater
detail the extent of my dissent.

(Signed) BASDEVANT.

47
